Citation Nr: 0912910	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for the 
Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant's husband died in August 1990.  The 
appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined denied the appellant's claim for dependency 
and indemnity and indemnity compensation (DIC) or death 
pension, holding that she is ineligible for VA benefits on 
the basis that her decedent spouse did not have qualifying 
military service.  She perfected a timely appeal as to that 
decision.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In April 2006, the appellant wrote to the RO and said she 
wished to file a claim for DIC as the unremarried widow of a 
veteran of World War II.  By letter of May 2006, the RO sent 
her a VA Form 21-534 and advised her of the requirements of a 
claim for DIC or death pension.  She completed and filed her 
claim in June 2006.  That same month, the RO responded with a 
detailed, 10-page VCAA notice letter (mistakenly numbered as 
11 pages).  During the course of the claim, the RO obtained 
documentation from the National Personnel Records Center to 
attempt verification of the decedent's claimed service.

The Board has considered whether the notice and assistance 
provisions set forth in the VCAA are applicable to this 
claim.  Because resolution of the claim at issue herein is 
limited to statutory interpretation, the VCAA does not apply 
in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004, 69 Fed. Reg. 59,989 (2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Accordingly, even if the RO's 
notice and assistance to the appellant had not been as 
thorough and adequate as they were, there would be no 
prejudice to the appellant in proceeding with the 
adjudication of her claim.  


II.  Legal Criteria and Analysis

In order to be eligible for benefits administered by VA, the 
evidence must establish that the individual seeking benefits 
is a veteran or spouse of a veteran.  The term "veteran" is 
defined in 38 U.S.C.A. § 101(2) as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, certain 
service with the Commonwealth Army of the Philippines, with 
the Philippine Scouts, and guerrilla service is included for 
VA benefits purposes.  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  

Under 38 C.F.R. § 3.203(a), VA may only accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  


When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).  

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse, and she contends 
that he was a prisoner of war warranting a presumption of 
service connection for the cause of his death.  

In June 2006, the RO requested verification of service from 
the National Personnel Records Center (NPRC).  In July 2006, 
the NPRC referred to a prior negative report dated April 15, 
1976; at that time, the NPRC had verified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
No evidence from any official source has been submitted which 
contradicts that finding.  As noted above, such finding by 
the service department is binding on VA.  See Soria, Duro, 
supra.  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
The appellant has submitted an Affidavit for Philippine Army 
Personnel and a Certification from the Armed Forces of the 
Philippines which state that the appellant's spouse served 
with the USAFFE.  However, as stated above, based upon the 
provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service, because none of those documents was issued by a 
United States military service department.  Also, the April 
1976 and July 2006 certifications from the NPRC 

indicating that the decedent had no qualifying service are 
binding on VA.  See generally Spencer v West, 13 Vet. App. 
376 (2000).  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible for the death benefits claimed 
herein, under the laws administered by VA.  Because the law, 
and not the factual evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


